Exhibit 10.3

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED AND ARE THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.  REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

GATHERING AND NATURAL GAS SERVICES AGREEMENT

 

BETWEEN

 

SM ENERGY COMPANY

 

AND

 

ETC TEXAS PIPELINE, LTD.

 

 

DATED APRIL 1, 2011

 

 

CONTRACT NO. 11515-100

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

2

 

 

 

2.

SCOPE OF AGREEMENT/TENDER OF GAS

6

 

 

 

3.

GATHERING AND NATURAL GAS SERVICES FEES

6

 

 

 

4.

COMMITTED RESERVES AND SHIPPER’S RESERVATIONS

7

 

 

 

5.

RECEIPT AND DELIVERY POINT(S)

7

 

 

 

6.

QUANTITY

7

 

 

 

7.

QUALITY

9

 

 

 

8.

MEASUREMENT

10

 

 

 

9.

BILLING

13

 

 

 

10.

WARRANTY

14

 

 

 

11.

POSSESSION OF GAS

14

 

 

 

12.

TAXES AND ROYALTIES

15

 

 

 

13.

REMEDIES/LIABILITY

15

 

 

 

14.

CREDIT ASSURANCE

16

 

 

 

15.

NOTICES

16

 

 

 

16.

FORCE MAJEURE

18

 

 

 

17.

TERM AND TERMINATION

19

 

 

 

18.

REPRESENTATIONS AND WARRANTIES

20

 

 

 

19.

MISCELLANEOUS

21

 

--------------------------------------------------------------------------------


 

GATHERING AND NATURAL GAS SERVICES AGREEMENT

 

ETC TEXAS PIPELINE, LTD., a Texas limited partnership, (“Gatherer”) and SM
Energy Company, a Delaware corporation, (“Shipper”) enter into this Gathering
and Natural Gas Services Agreement (together with all Individual Transaction
Confirmations, collectively, this “Agreement”) effective as of April 1, 2011
(the “Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, Shipper has or will have available a supply of Gas produced in Texas
requiring gathering and other services; and

 

WHEREAS, Gatherer desires to gather and provide certain services for Shipper,
and Shipper desires for Gatherer to gather and provide services for such
quantities of Gas from specified points of receipt;

 

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained, Shipper and Gatherer do hereby stipulate and agree as follows.

 

ARTICLE I

DEFINITIONS

 

1.1           Specific Defined Terms.  As used throughout this Agreement, the
following capitalized terms shall have the meanings ascribed below.

 

“Affiliate” and “Affiliates” means, with respect to any relevant Person, any
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or under common control with such relevant Person. 
For purposes of this definition, the term “control” (including its derivatives
and similar terms) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the relevant
Person, whether through the ownership or control of voting interest, by contract
or otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Btu” means the amount of energy required to raise the temperature of one pound
of pure water one degree Fahrenheit (1°F) from fifty-nine degrees Fahrenheit
(59°F) to sixty degrees Fahrenheit (60°F).  The term “MMBtu” means one million
Btus.

 

“Condensate” means liquid hydrocarbons produced from a well which is measured
and delivered into the Gathering System at a Receipt Point as Gas but during
transportation in the Gathering System experiences a phase change to a liquid
state and is subsequently recovered as a liquid.

 

2

--------------------------------------------------------------------------------


 

“Contract Year” means the 365 consecutive Days (or 366 consecutive Days if
Contract Year includes a leap year (February 29)) beginning on the first Day of
the Month subsequent to the Initial Delivery Date and each of the anniversaries
thereafter.

 

“Day” means a period of twenty-four (24) consecutive hours, beginning at
9:00 a.m. Central Clock Time (“CCT”) on any calendar Day.  “Business Day” means
a Day on which the Federal Reserve member banks in New York City are open for
business and a Business Day shall open at 8:00 a.m. and close at 5:00 p.m. CCT.

 

“Delivery Point” shall have the meaning set forth in Section 5.2.

 

“Downstream Transporter” means the applicable natural gas transporter (i) having
facilities connected to the facilities of Gatherer (or its successors or
assigns) at or near the tailgate of the Plant (as defined in the Processing
Agreement) and (ii) receiving Residue Gas (as defined in the Processing
Agreement) at such connection.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Event of Default” or “Default” means the occurrence of any of the following
events, circumstances or conditions: (i) failure by either Party to materially
perform or comply with any material agreement, covenant, obligation or other
provision contained in this Agreement when either (A) such failure has not been
cured within the greater of a reasonable period of time or thirty (30) Days; in
each case, following the Party in Default receiving written notice thereof from
the Party not in Default (other than a Default which occurs because such Party
is rightfully withholding performance in response to the other Party’s failure
to perform), or (B) an effort to remedy such failure has not been commenced
within such period following such written notice and continued to be diligently
prosecuted, with such measures reasonably expected to cure any such Default;
(ii) the entry of either Party into voluntary or involuntary bankruptcy,
receivership or similar protective proceedings, or (iii) failure to pay any
amounts owed pursuant to this Agreement within thirty (30) Days after the
applicable due date, other than amounts disputed in good faith pursuant to the
provisions of Section 9.2.

 

“Firm” or “Firm Service” as used herein means that the gathering of Gas up to
the SRC is not subject to interruption.

 

“FL&U” means the combination of Fuel and Lost and Unaccounted for Gas.  For the
avoidance of doubt, FL&U does not include Condensate.

 

“Fuel” is that quantity of Gas (including electricity, if any), in MMBtu, used
by Gatherer for fuel in compressing the Gas on the Gathering System.

 

“Force Majeure” shall have the meaning set forth in Section 16.2.

 

“Gas” means methane and other gaseous hydrocarbons, including gaseous
combustible, noncombustible, and inert elements, compounds, components or
mixtures thereof and liquefiable hydrocarbons in the vapor stream.

 

3

--------------------------------------------------------------------------------


 

“Gathering Fee(s)” shall have the meaning set forth in Section 3.1.

 

“Gathering System” means the pipeline and appurtenant facilities to be
constructed by Gatherer as described in the ITC executed by Gatherer and Shipper
contemporaneous with execution of this Agreement.  For the avoidance of doubt,
the Gathering System does not include the Processing Plant as defined in the
Processing Agreement or any facilities downstream of the Processing Plant.

 

“Gross Heating Value” means the number of Btu’s liberated by the complete
combustion, at constant pressure, of one (1) cubic foot of Gas at a base
temperature of sixty degrees Fahrenheit (60°F.) and a referenced pressure base
of fourteen and sixty-five hundredths (14.65) Psia with air of the same
temperature and pressure of the Gas, after products of combustion are cooled to
the initial temperature of the Gas, and after the water of the combustion is
condensed to the liquid state.  The Gross Heating Value of the Gas shall be
corrected for the water vapor content of Gas being delivered; provided, however,
that if the water vapor content of the Gas is seven (7) pounds or less per one
million (1,000,000) cubic feet, the Gas shall be assumed to be dry and no
correction shall be made.

 

“Imbalance” shall have the meaning set forth in Section 6.5.

 

“Individual Transaction Confirmation” or “ITC” means an effective and unexpired
agreement between Gatherer and Shipper documented by written means, evidencing
the specific terms of a Transaction, which may be in any form adequate at law,
but which shall be part of the terms and conditions of this Agreement.

 

“Initial Delivery Date” means the first date on which Shipper delivers any Gas
to Gatherer at the Receipt Point(s) pursuant to this Agreement.

 

“Interruptible” or “Interruptible Service” as used herein means that Gatherer,
in its sole and unfettered discretion, shall have the right to interrupt,
curtail or suspend the receipt, gathering or delivery of Gas hereunder at any
time and from time to time without any liability to Shipper by reason thereof,
subject to Section 16.4.

 

“Laws” mean valid applicable laws, rules, regulations, decrees and orders of the
United States of America and all other governmental bodies, agencies or other
authorities having jurisdiction over or affecting the provisions contained in or
the transactions contemplated by this Agreement or the Parties or their
operations, whether such Laws now exist or are hereafter amended or enacted.

 

“Loss” or “Losses” means, unless specifically provided otherwise, all claims,
including, but not limited to, those for bodily injury or death, personal
injury, illness, disease, maintenance, cure, loss of parental or spousal
consortium, loss of support, wrongful death, property damage and wrongful
termination of employment, damages, liabilities, losses, demands, liens,
encumbrances, fines, penalties, costs for removal of wreck/debris, causes of
action of any kind (including actions in rem or in personam), obligations,
costs, judgments, interest and awards (including payment of reasonable
attorneys’ fees and costs of litigation) or amounts, of any kind

 

4

--------------------------------------------------------------------------------


 

or character (except punitive or exemplary damages), whether under judicial
proceedings, administrative proceedings or otherwise, under any theory of tort,
contract, or breach of contract arising out of, or incident to or in connection
with the Agreement or the performance of work, services or operations
contemplated under the Agreement.

 

“Lost and Unaccounted for Gas” or “L&U” means that volume of Gas, in MMBtu,
received by Gatherer which is released and/or lost through piping, equipment, or
operations, which cannot be accounted for, or is vented, all on the Gathering
System.

 

“Month” means a period beginning at 9:00 a.m. CCT on the first Day of the
calendar Month and ending at 9:00 a.m. CCT on the first Day of the next
succeeding calendar month.

 

“Non-Specification Gas” shall have the meaning set forth in Section 7.3.

 

“Party” means, individually, either Gatherer or Shipper, collectively referred
to as the “Parties”.

 

“Person” or “Persons” means any individual or entity, including, without
limitation, any corporation, limited liability company, joint stock company,
general or limited partnership, or government authority (including any agency or
administrative group thereof).

 

“Processing Agreement” means that certain Gas Processing Agreement (Contract
No. 11515J) between the Parties of even date herewith.

 

“Plant Thermal Reduction” or “PTR” means the sum of Plant Product Shrinkage and
allocated process fuel (including electricity costs) and Plant losses under the
Processing Agreement, in MMBtu.

 

“Quality Specifications” means the Gas quality specifications set forth in
Section 7.1.

 

“Receipt Point(s)” shall have the meaning set forth in Section 5.1.

 

“Scheduled Quantity” shall have the meaning set forth in Section 6.4.

 

“Stated Rate” means, for any date, an annual rate of interest (compounded daily)
equal to the lesser of (a) one percent (1%) over the per annum rate of interest
announced as the “prime rate” for commercial loans posted from time to time by
Citibank, N.A. (New York, New York office) or its successor or a mutually agreed
substitute bank, or (b) the maximum lawful interest rate then in effect under
Law.

 

“Shipper’s Reserved Capacity” or “SRC” means the daily gathering capacity
(expressed in MMBtu) reserved for Shipper in Gatherer’s Gathering System as set
forth in the Individual Transaction Confirmation.

 

“Taxes” means any or all ad valorem, property, occupation, severance,
production, extraction, first use, conservation, Btu or energy, gathering,
transport, pipeline, utility, gross

 

5

--------------------------------------------------------------------------------


 

receipts, Gas or oil revenue, Gas or oil import, privilege, sales, use,
consumption, excise, lease, transaction, and other or new taxes or increases
therein, other than taxes based on or assessed against net income or net worth.

 

“Transaction” means any agreement between Gatherer and Shipper set forth in an
Individual Transaction Confirmation, and any amendment, modification, or
supplement thereof, made part of and in accordance with this Agreement for the
gathering of Gas or provision of other services to be performed hereunder.

 

1.2           Other Defined Terms.  Other capitalized terms used in this
Agreement and not defined in Section 1.1 above shall have the meanings ascribed
to them throughout this Agreement.

 

ARTICLE II

SCOPE OF AGREEMENT/TENDER OF GAS

 

2.1           Scope of Agreement.  Gatherer and Shipper from time to time during
the term hereof may, but are not obligated to, enter into Transactions for the
gathering of Gas and/or the provision of other services as set forth herein to
which this Agreement shall apply.  Each Transaction shall be effectuated and
evidenced as set forth in this Article 2 and shall constitute a part of this
Agreement and all Transactions, together with this Agreement, shall constitute a
single integrated agreement.  Each Transaction shall be construed as one with
this Agreement and any discrepancy or conflict between any term contained in
this Agreement and any term contained in an Individual Transaction Confirmation
shall be resolved in favor of the Individual Transaction Confirmation.

 

2.2           Tender of Gas and Gathering Services.  Shipper may tender Gas to
Gatherer at the Receipt Point(s) during the term of this Agreement.  Gatherer
shall accept at the existing or new Receipt Point(s) all Gas that Shipper or any
of its Affiliates deliver to such Receipt Point(s), up to the SRC, and will
redeliver all such Gas (less Shipper’s pro rata share of FL&U as determined
under the applicable ITC and PTR) at the Delivery Point, provided that such Gas
is properly scheduled by Shipper in accordance with Gatherer’s (or its
Affiliates’) scheduling procedures set forth in Section 6.4 hereof.  In
addition, Gatherer will accept quantities above the SRC on an Interruptible
basis in accordance with Section 16.4.

 

ARTICLE III

GATHERING AND NATURAL GAS SERVICES FEES

 

3.1           Gathering Fee(s).   The gathering fee(s) to be paid by Shipper to
Gatherer for the quantities of Gas delivered by Shipper and received and
gathered by Gatherer hereunder shall be as set forth on the Individual
Transaction Confirmation (the “Gathering Fee(s)”).

 

3.2           FL&U.  In addition to the fees set forth above in this
Article III, Shipper shall convey to Gatherer at the Receipt Point(s) Shipper’s
pro rata share of FL&U as determined under the applicable ITC.  Subject to the
indemnities set forth in this Agreement, title to such FL&U shall vest in
Gatherer at the Receipt Point(s) at no cost to Gatherer.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

COMMITTED RESERVES AND SHIPPER’S RESERVATIONS

 

[Intentionally omitted.]

 

ARTICLE V

RECEIPT AND DELIVERY POINT(S)

 

5.1           Receipt Point(s).  Shipper shall deliver Gas tendered pursuant to
this Agreement as set forth on the Individual Transaction Confirmation and at
any other mutually agreeable receipt point (the “Receipt Point(s)”).  Unless
otherwise specified, Shipper shall deliver Gas at a pressure not to exceed the
maximum allowable operating pressure as stated in the ITC.  The expected
operating pressure of the Gathering System at each Receipt Point(s) is stated in
the ITC.

 

5.2           Delivery Point.  Gatherer shall redeliver to Shipper at the
delivery point(s) set forth on the Individual Transaction Confirmation
(“Delivery Point”) Gas tendered pursuant to this Agreement (less Shipper’s pro
rata share of FL&U as determined under the applicable ITC and PTR).

 

ARTICLE VI

QUANTITY

 

6.1           [Intentionally omitted.]

 

6.2           Gatherer agrees to take and Shipper agrees to deliver Gas
hereunder in accordance with all Laws.  Gatherer shall operate and maintain the
Gathering System and its related facilities in such a manner as is necessary for
Gatherer to provide the gathering and other services hereunder in accordance
with the terms and conditions of this Agreement, including the ITC.

 

6.3           Subject to the terms, conditions and limitations contained herein
and in the ITC, Shipper agrees to deliver Gas, or cause Gas to be delivered,
from time to time, to the Receipt Point(s), and Gatherer agrees to accept, or
cause to be accepted, on a Firm basis, those daily quantities of Shipper’s Gas
tendered by or for the account of Shipper, not to exceed the SRC, as set forth
in any Individual Transaction Confirmation, and scheduled in accordance with
this Article VI.  In addition, Gatherer will accept quantities above the SRC on
an Interruptible basis in accordance with Section 16.4.  Subject to the terms,
conditions and limitations contained herein, Gatherer agrees to gather and
redeliver, or cause to be gathered and redelivered, (on a Firm basis for
quantities equal to or less than the SRC, and on an Interruptible basis (subject
to Section 16.4) for quantities above the SRC), the Scheduled Quantity to the
Delivery Point. The Scheduled Quantity at the Delivery Point shall be a quantity
of Gas equal to the Scheduled Quantity at the Receipt Point(s), less Shipper’s
pro rata share of FL&U as determined under the applicable ITC and PTR.  Any
material variation in flow rate or the Scheduled Quantity will be confirmed in
writing via fax or email by Gatherer, with an acknowledgment returned to
Gatherer by Shipper.

 

7

--------------------------------------------------------------------------------


 

6.4           Scheduling of receipts and deliveries of Gas between the Receipt
Point(s) and Delivery Point shall be in accordance with the Gatherer’s
nomination and scheduling procedures set forth in this Section 6.4 and with the
nomination and scheduling procedures of the Downstream Transporter.  Shipper
shall submit Nominations (as defined below) for the gathering of Gas hereunder
to Gatherer via Gatherer’s Web-based online nomination system.  No later than
three (3) Business Days prior to the end of each Month, Shipper shall provide to
Gatherer in writing the quantity of Gas (expressed in MMBtu) Shipper expects to
make available and deliver at each Receipt Point and receive at the Delivery
Point each Day of the following Month (the “Nominations”).  Should Shipper
desire to change any of the Nominations during such Month, Shipper will use
reasonable efforts to notify Gatherer by no later than 8:30 a.m. CCT on the
Business Day prior to the Day of the scheduled flow of the capacity and path
that the Shipper plans to utilize.  The deadline for submitting Nominations is
11:30 a.m. CCT the Business Day prior to the Day of the scheduled flow.  Any
initial Nomination received after the deadline of 11:30 a.m. CCT on the Business
Day prior to the flow Day will be scheduled by Gatherer in its discretion. 
Gatherer may, in its discretion, allow intraday Nomination changes at the
Receipt Point(s) and the Delivery Point.  Gas shall be delivered by Gatherer to
the Delivery Point in accordance with confirmation by the Downstream Transporter
of the Nomination and/or changes to the Nomination (the “Scheduled Quantity”).

 

6.5           The Parties shall reasonably cooperate with each other to manage
and eliminate, as promptly as practical, any variance between the volume of Gas
delivered at the Delivery Point for Shipper’s account (i.e., the Scheduled
Quantity) and the volume of Gas received at the Receipt Point(s) (less Shipper’s
pro rata share of FL&U as determined under the applicable ITC and PTR) (an
“Imbalance”).  Any physical flow adjustments will be made as agreed to by
Gatherer and Shipper (which shall be confirmed in writing via fax or email by
Gatherer, with an acknowledgment to be returned to Gatherer by Shipper) to
adequately control imbalance levels.  The daily and cumulative Imbalance(s) will
be determined at the end of each Gas Day.  Gatherer may assist Shipper in
managing the Imbalance and may, at any time and from time to time, reasonably
request in good faith that Shipper change its Nominations at the Delivery Point
or, with notice to Shipper, restrict, interrupt, or reduce its receipts or
deliveries of Gas at the Receipt Point(s) or Delivery Point, and direct Shipper
to make adjustments in its receipts or deliveries, in order to maintain a daily
and monthly balance or to correct an Imbalance.  If Shipper fails or refuses to
follow any such reasonable, good faith request from Gatherer, Gatherer may,
without liability hereunder, cease accepting or delivering Gas under this
Agreement until the conditions causing the Imbalance are corrected.  Imbalances
will be cashed-out each Month under the following terms:

 

(a)           If the Imbalance is owed to Gatherer, Shipper shall pay Gatherer,
per MMBtu of the Imbalance, one hundred percent (100%) of the arithmetic average
of the “Midpoint” prices stated in Gas Daily® (Platts, a division of The
McGraw-Hill Companies, Inc.) in the column “Daily Price Survey” for all Days of
the Month, for “Tennessee Zone 0 Index” (the “Monthly Average Gas Daily Price”)
for the Month in which the Imbalance occurred; or,

 

8

--------------------------------------------------------------------------------


 

(b)           If the Imbalance is owed to Shipper, Gatherer shall pay Shipper,
per MMBtu of the Imbalance, one hundred percent (100%) of the Monthly Average
Gas Daily Price for the Month in which the Imbalance occurred.

 

If the information necessary to calculate the Monthly Average Gas Daily Price
ceases to be available, Shipper and Gatherer shall work in good faith to
determine a comparable substitute publication and/or daily posting(s) or other
indexes providing comparable data.

 

ARTICLE VII

QUALITY

 

7.1           All Gas tendered by Shipper for gathering at the Receipt Point(s),
unless expressly waived in writing by Gatherer, shall not exceed the Gas quality
specifications set forth below.

 

(a)           At a base pressure of fourteen and sixty-five hundredths (14.65)
p.s.i.a. and a base temperature of sixty degrees Fahrenheit (60º F), such Gas
shall not contain more than ten parts per million by volume (10 ppmv) of oxygen,
nor more than:

 

(1)           One quarter (1/4) grain of hydrogen sulfide per one hundred (100)
cubic feet;

 

(2)           Two (2) grains of total sulfur per one hundred (100) cubic feet;

 

(3)           One quarter (1/4) grain of mercaptans per one hundred (100) cubic
feet;

 

(4)           Two percent (2%) by volume of carbon dioxide; or

 

(5)           One percent (1%) by volume of nitrogen, nor three percent (3%) by
volume of total inert gases.

 

(6)                                  Seven (7) pounds of water vapor per one
million (1,000,000) standard cubic feet.

 

(b)           Such Gas shall be free from any free liquids, foreign material
such as solids, sand, dirt, dust, gums, crude oil, iron particles, and other
objectionable substances which may be injurious to pipelines or which may
interfere with its transportation or measurement.

 

9

--------------------------------------------------------------------------------


 

(c)           At a base pressure of fourteen and sixty-five hundredths (14.65)
p.s.i.a., the gross dry heating value of such Gas shall not, except as otherwise
permitted as set forth in an applicable Individual Transaction Confirmation, be
less than one thousand one hundred (1100) Btu’s per cubic foot.

 

(d)           The temperature of such Gas shall not be less than forty degrees
Fahrenheit (40º F) nor exceed one hundred twenty degrees Fahrenheit (120º F).

 

SHIPPER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS GATHERER FROM ANY AND ALL
LOSSES, INCLUDING INCIDENTAL, CONSEQUENTIAL, AND INDIRECT DAMAGES, AND IN
RESPECT OF THIRD PARTY CLAIMS, PUNITIVE, EXEMPLARY, AND TREBLE DAMAGES, ARISING
FROM OR OUT OF SHIPPER’S GAS NOT MEETING THE QUALITY SPECIFICATIONS PROVIDED OR
REFERENCED HEREIN.

 

7.2           [Intentionally omitted.]

 

7.3           Non-Conformance.  Should Gas tendered by Shipper fail at any time
to conform to the Quality Specifications set forth in this Article VII, except
as otherwise permitted as set forth in an applicable Individual Transaction
Confirmation, Gatherer may in its discretion refuse to accept such
non-conforming Gas (“Non-Specification Gas”).  The continued acceptance of any
Non-Specification Gas by Gatherer hereunder shall not constitute a waiver by
Gatherer of any Quality Specifications for any future deliveries, but shall
constitute recognition by Shipper of Gatherer’s ongoing right at any time
without further notification to (a) reject all of such Gas; or (b) accept all of
such Gas; or (c) accept any quantity of such Gas and reject the remaining
Non-Specification Gas.  Shipper shall endeavor to conform any Non-Specification
Gas to meet the Quality Specifications on commercially reasonable terms,
including good faith negotiations with Gatherer to do so.

 

7.4           Shipper shall not introduce corrosion inhibitors, chemicals,
antifreeze agents or other materials containing constituents harmful or
injurious to Gatherer’s operations into Gas delivered hereunder.

 

ARTICLE VIII

MEASUREMENT

 

8.1           The measuring facilities shall be designed, installed, operated,
and maintained by Gatherer or its designee in accordance with the following
standards:

 

(a)           Orifice Measurement - American Gas Association Report Number 3,
dated 2000 or the most recent edition as agreed to by all Parties (herein
referred to as AGA 3).

 

(b)           Turbine Measurement - American Gas Association Report Number 7,
dated 1996 or the most recent edition as agreed to by all Parties (herein
referred to as AGA 7).

 

10

--------------------------------------------------------------------------------


 

(c)           Positive Measurement - American National Standards Institute
B109.2, dated 2000 or the most recent edition as agreed to by all Parties
(herein referred to as ANSI B109.2).

 

(d)           Ultrasonic Measurement - American Gas Association Report Number 9,
dated 2003 or the most recent edition as agreed to by all Parties (herein
referred to as AGA 9).

 

(e)           Electronic Gas Measurement — American Petroleum Institute Chapter
21.1, dated 2005 or the most recent edition as agreed to by all Parties (herein
referred to as API 21.1).

 

8.2           Shipper may, at its option and expense, install and operate
meters, instruments and equipment, in a manner that will not interfere with
Gatherer’s equipment, to check Gatherer’s meters, instruments, and equipment,
but the measurement for the custody transfer of Gas for the purpose of this
Agreement will be by Gatherer’s meter only, except as hereinafter specifically
provided.  The meters, check meters, instruments, and equipment installed by
each Party will be subject at all reasonable times to inspection or examination
by the other Party, but the calibration and adjustment thereof will be done only
by the installing Party.  Gatherer shall provide Shipper with near real time
access to flow information at each Receipt Point.

 

8.3           All meters will be calibrated and or proven on a mutually agreed
schedule, but not less often than Monthly, ensuring that the meter calibration
or proving frequency is in compliance with regulatory requirements. 
Notification of scheduled calibrations shall be made to all interested parties
and reasonable effort will be made to accommodate each Party’s schedule;
however, calibration will proceed at the scheduled time regardless of attendees.
Records from all measuring equipment are the property of Gatherer who will keep
all such records on file for a period of not less than two (2) years.  Upon
request, Gatherer will make available to Shipper volume records from the
measuring equipment, together with calculations therefrom, for inspection and
verification, subject to return within thirty (30) Days after receipt thereof by
Shipper.

 

8.4           Either Party shall have the right to conduct such pulsation tests
as they deem prudent, at the testing Party’s sole risk and expense. If excessive
pulsation is evident, mutually agreed modifications to operation or facility
design will be made to reduce the effect of such pulsation.

 

8.5           If the percentage of inaccuracy from the results of any test is
greater than two percent (2%), the registration of such meter shall be corrected
at the rate of such inaccuracy for any period which is definitely known or
agreed upon.  In the event the period is not definitely known or agreed upon,
such correction shall be for a period extending back one-half (1/2) of the time
elapsed since the date of the last calibration.  Following any test, measurement
equipment found inaccurate shall be immediately restored by Gatherer as closely
as possible to a condition of accuracy.  If any measurement equipment is out of
service or out of repair for any reason so that the amount of Gas delivered
cannot be estimated or computed from the reading thereof, the amount of Gas
delivered through such meter during the period such meter is out of service or
out

 

11

--------------------------------------------------------------------------------


 

of repair shall be estimated and agreed upon by Gatherer and Shipper upon the
basis of the best data available using the first of the following methods which
is feasible:

 

(a)           by using the registration of any check meters if installed and
accurately registering;

 

(b)           by correcting the error if the percentage of error is
ascertainable by calibration, test or mathematical calculation; or

 

(c)           by estimating the quantity of deliveries by comparison with
deliveries during preceding periods under similar conditions when the meter was
known to be registering accurately.

 

8.6           Measurement Volume Computations

 

(a)           The unit of volume of Gas shall be one (1) standard cubic foot at
a base pressure of fourteen and sixty-five hundredths pounds per square inch
absolute (14.65 p.s.i.a.) and at a base temperature of sixty degrees Fahrenheit
(60°F).  The energy content may be recalculated, if the water vapor of the Gas
is determined to be greater than seven (7) pounds of water vapor per one million
(1,000,000) standard cubic feet, by adjusting the measured volume to correct for
the volume of water vapor assuming saturation at the temperature and pressure of
measurement (as delivered) and multiplying the corrected volume by the gross dry
heating value.

 

(b)           Atmospheric pressure shall be assumed to be the pressure value as
reasonably determined by Gatherer for each Receipt Point and Delivery Point
location pursuant to generally accepted practices.

 

(c)           All metered volumes shall be computed in accordance with the
standards set forth in Section 8.1 above.

 

8.7           Records of calibration and or proving and data associated with the
volume calculation, and the records and data relating to the sampling and
determinations under Sections 8.8 and 8.9 below, are the property of Gatherer
who will keep all such records and data on file for a period of not less than
two (2) years.  Upon request, Gatherer will make available to Shipper all such
records and data (including an electronic measurement audit package that
complies with API Chapter 21.1 Measurement, if offered by Gatherer), subject to
return within thirty (30) Days after receipt thereof by Shipper.

 

8.8           Gatherer shall sample and determine the Gross Heating Value,
relative density and compressibility at the Receipt Point(s), at the measurement
facilities at the inlet of the Plant as defined in the Processing Agreement, and
at the Delivery Point utilizing the following standards:

 

(a)           Gas Processors Association (GPA) 2166 - Obtaining Natural Gas
Samples for Analysis by Gas.

 

12

--------------------------------------------------------------------------------


 

(b)           Gas Processors Association (GPA) 2261 - Analysis for Natural Gas
and Similar Gaseous Mixtures by Gas Chromatography.

 

(c)           Gas Processors Association (GPA) 2145 - Physical Constants for
Paraffin Hydrocarbons and Other Components of Natural Gas.

 

(d)           Gas Processors Association (GPA) 2172 — Calculation of Gross
Heating Value, Relative Density, and Compressibility of Natural Gas Mixtures
from Compositional Analysis.

 

(e)           American Gas Association Report Number 8 — Compressibility Factors
of Natural Gas and Other Related Hydrocarbon Gases.

 

8.9           Gatherer shall sample the flowing Gas stream by on-line
chromatograph.  If the on-line chromatograph fails, then Gatherer shall utilize
one of the following methods:

 

(a)           Accumulated Sample — If this method is utilized the application of
gas quality in the volume calculation will be during the time period the Gas
sample was accumulated.

 

(b)           Spot Sample — If this method is utilized the application of Gas
quality in the volume calculation will be the time period beginning on the date
the sample was obtained until the next sample is obtained.

 

ARTICLE IX

BILLING

 

9.1           Gatherer’s Statement.  Gatherer shall render a statement to
Shipper on or before the twenty-fifth (25th) Day of each Month setting forth the
amount due Gatherer for all fees owed by Shipper hereunder for the gathering of
Gas and other services performed hereunder by Gatherer during the preceding
Month.

 

9.2           Payment.  The Party with a balance due to the other Party shall
pay such other Party the amount due in the form of immediately available federal
funds by wire or electronic fund transfer to the bank account specified on the
statement, or any other mutually agreed upon method, on or before the first
Business Day of the second Month following the Month of production or the tenth
(10th) Day following Shipper’s receipt of the statement described in Section 9.1
above, whichever is later.  Payments due on a Saturday or a bank holiday shall
be made on the preceding Business Day unless such holiday is Monday, in which
case payment shall be made on the following Business Day; payments due on Sunday
shall be made on the next Business Day.  The paying Party must tender a timely
payment even if the statement includes an estimated receipt or delivery volume. 
Any payment shall not prejudice the right of the paying Party to an adjustment
of any statement to which it has taken written exception, provided that such
Party’s exception shall have been made within the time period set forth in
Section 19.13 herein.  If the paying Party fails to pay any statement in whole
or in part when due, in addition to any other rights or remedies available to
the Party to whom payment is due,

 

13

--------------------------------------------------------------------------------


 

interest at the Stated Rate shall accrue on all unpaid amounts.  Notwithstanding
the foregoing, if a legitimate good faith dispute arises between Shipper and
Gatherer concerning a statement, the paying Party shall pay that portion of the
statement not in dispute on or before such due date, and upon the ultimate
determination of the disputed portion of the statement, the paying Party shall
pay the remaining amount owed, if any, plus the interest accrued thereon at the
Stated Rate from the due date.  Any amounts refunded to a paying Party following
resolution of any billing dispute shall accrue interest at the Stated Rate from
the date of initial payment to the date of refund.

 

ARTICLE X

WARRANTY

 

10.1         Shipper’s Warranty.  Shipper hereby represents and warrants that it
has good and marketable title to, and/or full legal right and authority to
deliver to Gatherer for gathering and/or other services as applicable hereunder,
all Gas tendered by Shipper at the Receipt Point(s).  Shipper represents and
warrants that such Gas shall, at the Receipt Point(s), be free and clear of any
and all claims, liens, encumbrances (except those created by lessor’s rights
under the applicable leaseholds or other similar interests related to such Gas),
and applicable Taxes that are imposed upon production of such Gas and all other
components of such Gas (including any liquid hydrocarbons removed therefrom),
and SHIPPER AGREES TO RELEASE, PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS
Gatherer from and against all Losses incurred by Gatherer on account of any such
liens, encumbrances and claims.

 

10.2         Gatherer’s Warranty.  Gatherer hereby represents and warrants that
it has the full legal right and authority to gather (and/or provide services as
applicable) for Shipper all Gas tendered by Shipper at the Receipt Point(s) and
to deliver such Gas at the Delivery Point in accordance with this Agreement,
including the applicable ITC.  Gatherer represents and warrants that such Gas
shall be free and clear of all liens, encumbrances and claims whatsoever created
by, through or under Gatherer, and GATHERER AGREES TO RELEASE, PROTECT,
DEFEND, INDEMNIFY AND HOLD HARMLESS Shipper from and against all Losses incurred
by Shipper on account of any such liens, encumbrances and claims.

 

ARTICLE XI

POSSESSION OF GAS

 

11.1         Party in Possession.  As between the Parties, Shipper shall control
and possess the Gas affected by this Agreement at all times prior to and until
delivery to Gatherer at the Receipt Point(s) and after redelivery by Gatherer to
Shipper of the Gas at the Delivery Point.  Gatherer shall control and possess
the Gas affected by this Agreement at all times after delivery thereof by
Shipper to Gatherer at the Receipt Point(s) and until redelivery by Gatherer to
Shipper of the Gas at the Delivery Point.

 

14

--------------------------------------------------------------------------------


 

11.2         Responsibility and Liability.  Except as otherwise set forth in
Article VII, the Party in control and possession of the Gas affected by this
Agreement shall be responsible and pay for, and shall release, defend, indemnify
and save the other Party harmless from and against, any and all Losses caused
thereby and occurring while the Gas is in the possession and control of such
first Party.

 

ARTICLE XII

TAXES AND ROYALTIES

 

12.1         Taxes and Royalties.  Shipper shall be responsible for and pay all
Taxes levied on or in respect to Shipper’s Gas and the handling thereof prior to
the delivery of such Gas to Gatherer at the Receipt Point(s) and at and after
delivery of such Gas to Shipper at the Delivery Point.  Gatherer shall be
responsible for and pay all Taxes levied on or in respect to Shipper’s Gas and
the handling thereof from and after the delivery of such Gas to Gatherer at the
Receipt Point(s) and prior to the delivery of such Gas to Shipper at the
Delivery Point; provided, however, Shipper shall be responsible for and pay any
such Taxes which first take effect after the Effective Date.  Shipper shall be
responsible for all royalties due with respect to the production of the Gas
delivered hereunder at the Receipt Point(s).  Shipper shall indemnify,
reimburse, defend and hold harmless Gatherer from and against any and all claims
or Losses attributable to such Taxes and royalties for which Shipper is
responsible under this Section.  Gatherer shall indemnify, reimburse, defend and
hold harmless Shipper from and against any and all claims or Losses attributable
to such Taxes for which Gatherer is responsible under this Section.

 

ARTICLE XIII

REMEDIES/LIABILITY

 

13.1         Remedies.  To the extent not limited or waived herein, with
particularity in this Article XIII, each Party reserves to itself all rights,
set-offs, counterclaims and other remedies and defenses to which such Party may
be entitled arising from this Agreement and the Processing Agreement.

 

13.2         LIMITATION OF LIABILITY.  SUBJECT TO SECTION 7.1, NEITHER PARTY
SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, EXCEPT FOR ANY OF THE FOREGOING PAID BY A PARTY TO A
NON-AFFILIATE THIRD PARTY.

 

13.3        INDEMNIFICATION BY SHIPPER. SHIPPER COVENANTS THAT IT WILL RELEASE,
DEFEND, INDEMNIFY AND SAVE GATHERER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
ARISING FROM OR OUT OF ANY ADVERSE CLAIMS MADE BY ANY THIRD PARTY OR BY SHIPPER
FOR ANY LOSS, DAMAGE, COST OR EXPENSE RELATING TO, CAUSED BY, OR ARISING OUT OF
SHIPPER’S MAINTENANCE OR OPERATION OF SHIPPER’S FACILITIES.

 

13.4        INDEMNIFICATION BY GATHERER.  GATHERER COVENANTS THAT IT WILL
RELEASE, DEFEND, INDEMNIFY, AND SAVE SHIPPER HARMLESS FROM AND AGAINST ANY AND
ALL LOSSES ARISING FROM OR OUT OF ANY ADVERSE CLAIMS MADE BY ANY THIRD

 

15

--------------------------------------------------------------------------------


 

PARTY OR BY GATHERER FOR ANY LOSS, DAMAGE, COST, OR EXPENSE RELATING TO, CAUSED
BY, OR ARISING OUT OF GATHERER’S CONSTRUCTION, MAINTENANCE, OR OPERATION OF
GATHERER’S LINES OR FACILITIES.

 

ARTICLE XIV

CREDIT ASSURANCE

 

14.1         Each Party acknowledges and agrees that the other Party’s credit as
of the date of this Agreement is satisfactory.  In the event a material adverse
change occurs in a Party’s credit (the “Affected Party”) and the other Party
(the “Requesting Party”) determines the Affected Party’s credit to be
unsatisfactory in Requesting Party’s sole and reasonable opinion at any time
during the term of this Agreement, the Requesting Party may demand “Adequate
Assurance of Performance” from such Affected Party which shall mean sufficient
security in an amount and for a term reasonably specified by the Requesting
Party; provided, however, in no event shall the amount of such security exceed
the greater of (i) the amount owed hereunder by such Affected Party for the most
recent two (2) Months, or (ii) the amount estimated by the Requesting Party in
good faith to be owed hereunder by such Affected Party for the next succeeding
two (2) Months based on deliveries by Shipper equal to the SRC.  Such Affected
Party at its option may then provide one of the following forms of security:

 

(a)   Provide a written guaranty of payment from an Affiliate with credit
satisfactory to the Requesting Party with such guaranty of payment to be
provided in a form and for a term acceptable to the Requesting Party, but such
guaranty of payment shall constitute Adequate Assurance of Performance only for
as long as the credit of the Affiliate continues to be satisfactory to the
Requesting Party;

 

(b)   Post an irrevocable standby letter of credit in a reasonably satisfactory
form and from a bank satisfactory to the Requesting Party; or,

 

(c)   Provide a prepayment or a deposit.

 

14.2         Should such Affected Party fail to provide Adequate Assurance of
Performance within two (2) Business Days after receipt of written demand for
such assurance, then the Requesting Party shall have the right to suspend
performance under this Agreement until such time as such Affected Party
furnishes Adequate Assurance of Performance.  If such assurance is not provided
by such Affected Party within ten (10) Business Days from written demand, the
Requesting Party may terminate this Agreement in addition to having any and all
other remedies available hereunder, at law or in equity.

 

ARTICLE XV

NOTICES

 

15.1         Notices.  All notices and communications between the Parties shall
be in writing and all notices, communications and payments shall be directed to
the respective Parties hereto at the following addresses:

 

16

--------------------------------------------------------------------------------


 

Gatherer:

 

For Remittance:

 

 

By Wire Transfer:

 

 

ETC Texas Pipeline, Ltd.

 

 

Wachovia Bank

 

 

 

 

 

Acct. [*****]

 

 

ABA [*****]

 

 

 

 

 

For Notices and Correspondence:

 

 

ETC Texas Pipeline, Ltd.

 

 

800 East Sonterra Blvd., Ste. 400

 

 

San Antonio, Texas 78258

 

 

Telephone (210) 403-7300

 

 

FAX (210) 403-7500

 

 

 

 

 

For Accounting Matters:

 

 

ETC Texas Pipeline, Ltd.

 

 

800 East Sonterra Blvd., Ste. 400

 

 

San Antonio, Texas 78258

 

 

 

Shipper:

 

For Notices, Correspondence, Scheduling,
Statements and Accounting Matters:

 

 

SM Energy Company

 

 

1775 Sherman Street, Suite 1200

 

 

 

 

 

Denver, CO 80203

 

 

 

 

 

Phone: (303) 861-8140

 

 

Fax: (303) 830-2216

 

 

 

 

 

For Remittance:

 

 

By Wire Transfer:

 

 

Wells Fargo Bank West N.A.

 

 

ABA #: [*****]

 

 

Account #: [*****]

 

 

Acct: SM Energy Company

 

 

 

TAX ID Number

 

41-0518430

 

Either Party may from time to time change the address to which notices to it
shall be directed by furnishing the other Party with written notice of the
change.  All notices provided and authorized to be given hereunder shall be
considered as given only if and when received by the Party to

 

17

--------------------------------------------------------------------------------


 

whom such notice is addressed; provided, however, any notice sent by registered
or certified mail with return receipt requested and all postage and fees
therefore paid shall be deemed to have been given on the fourth Business Day
following the date deposited in the United States mail addressed to the Party
being notified.  Notice by facsimile or hand delivery shall be deemed to have
been received on the Business Day on which it is transmitted (with answerback
confirmation of receipt) or hand delivered (unless transmitted (with answerback
confirmation of receipt) or hand delivered after close of the Business Day in
which case it shall be deemed received on the next Business Day) or such earlier
time confirmed by the receiving Party.  Any legal notices must be received in
writing.

 

ARTICLE XVI

FORCE MAJEURE

 

16.1         Suspension of Obligations.  In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure in writing to the other Party after the
occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.  In
addition, the Party claiming Force Majeure shall resume performance of any such
suspended obligations promptly after termination of such Force Majeure.  Shipper
shall have the right to secure alternate gathering services from third parties
during Force Majeure events that affect Gatherer’s ability to provide gathering
services hereunder, but only for so long as and only to the extent that such
Force Majeure event prevents Gatherer from providing gathering services
hereunder.

 

16.2         Force Majeure.  The term “Force Majeure,” as used in this
Agreement, shall mean any cause or causes not reasonably within the control of
the Party claiming suspension and which, by the exercise of reasonable
diligence, such Party is unable to prevent or overcome, including, without
limitation, acts of God, strikes, lockouts, or other industrial disturbances,
acts of a public enemy, sabotage, wars, blockades, insurrections, riots, acts of
terror, epidemics, landslides, lightning, earthquakes, fires, storms, storm
warnings, floods, washouts, arrests and restraints of governments and people,
civil disturbances, maintenance, explosions, breakage or accident to equipment
installations, machinery or lines of pipe, and associated repairs, freezing of
lines of pipe, pipes or other delivery facilities, electric power unavailability
or shortages, failure of pipelines or carriers to transport, delay or
curtailment of natural gas liquid transportation or fractionation services,
inability to obtain or timely obtain, or obtain at a reasonable cost, after
exercise of reasonable diligence, pipe, materials, equipment, rights-of-way,
servitudes, governmental approvals, or labor, including those necessary for the
facilities provided for in this Agreement, and any legislative, governmental or
judicial actions.  Examples of Force Majeure may also include curtailment or
interruption of deliveries, receipts or services by third party purchasers,
suppliers or customers as a result of an event of Force Majeure or a breach by
such third party purchasers, suppliers or customers.  It is understood and
agreed that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the

 

18

--------------------------------------------------------------------------------


 

difficulty, and that the above requirement that any Force Majeure shall be
remedied with reasonable dispatch shall not require the settlement of strikes or
lockouts by acceding to the demands of the opposing party when such course is
inadvisable in the sole discretion of the Party having the difficulty

 

16.3         Limitation on Force Majeure.  Neither Party shall be entitled to
the benefits of the provision of Force Majeure to the extent performance is
affected by any or all of the following circumstances: (i) the Party claiming
excuse failed to remedy the condition and to resume the performance of its
covenants or obligations with reasonable dispatch except as to strikes or
industrial lockouts; or (ii) economic hardship, to include, without limitation,
Shipper’s ability to sell its Gas at a higher or more advantageous price to a
market not requiring the gathering or other services contracted for herein; or
(iii) the loss of Shipper’s market for Gas.

 

16.4         Curtailment or Suspension.  If and to the extent Gatherer curtails
or suspends the gathering of Gas on the Gathering System due to Force Majeure or
any other reason, Gas tendered to the Receipt Point(s) by or for the account of
Shipper, up to the SRC, shall have the highest priority for gathering on the
Gathering System together with all other Gas being gathered on a firm basis
(i.e., gathering of Gas up to a shipper’s applicable daily reserved capacity on
the Gathering System is not subject to interruption) for other shippers under
agreements executed and dated on or before April 15, 2011, pro rata, and shall
not be curtailed or suspended from gathering if other Gas is being gathered on
the Gathering System on an interruptible basis.  Similarly, Gas tendered to the
Receipt Point(s) by or for the account of Shipper, in excess of the SRC, shall
have the highest priority for gathering on the Gathering System on an
interruptible basis (i.e., interruptible by Gatherer in its sole discretion)
together with all other Gas being gathered on an interruptible basis for other
shippers under such agreements executed and dated on or before April 15, 2011,
pro rata.  Gatherer shall remedy any Force Majeure event and any other cause of
curtailment or suspension with all reasonable dispatch, and in such a manner as
to minimize any adverse impact on Shipper hereunder.  Gatherer shall provide
only two levels of service on the Gathering System, firm and interruptible, each
as defined above.

 

ARTICLE XVII

TERM AND TERMINATION

 

17.1         Effective Date and Term.  This Agreement shall govern any and all
Transactions and shall be in effect for a term of five (5) year(s) from the
Effective Date (the “Primary Term”).  It shall then continue in effect from
Month to Month thereafter, unless terminated by either Shipper or Gatherer upon
thirty (30) Days prior written notice to the other Party prior to the end of the
Primary Term or any subsequent Month; provided, this Agreement shall continue to
apply to all Transactions then in effect until all Transactions are completed.
All indemnity obligations, confidentiality obligations, payment obligations and
audit rights shall survive the termination or expiration hereof.

 

17.2         Termination.  This Agreement may be terminated or canceled as
follows and in no other manner:

 

19

--------------------------------------------------------------------------------


 

(a)           By either Gatherer or Shipper upon the occurrence of any Default
or Event of Default if the terminating Party is not itself in Default (other
than a Default which occurs because such Party is rightfully withholding
performance in response to the other Party’s Default);

 

(b)           By the applicable Party pursuant to any provision of this
Agreement expressly providing termination rights; or

 

(c)           By all of the Parties at any time upon mutual written agreement.

 

Notwithstanding the foregoing, this Agreement shall be coterminous with the
Processing Agreement.

 

17.3         Rights and Obligations Upon Termination.  Termination or
cancellation of this Agreement shall not relieve the Parties from any obligation
accruing or accrued prior to the date of such termination.  Upon termination of
this Agreement, the Parties shall retain all other rights and remedies available
at law or in equity.

 

ARTICLE XVIII

REPRESENTATIONS AND WARRANTIES

 

18.1         Representations and Warranties.  Each of Shipper and Gatherer
represents and warrants to each other that on and as of the date hereof:

 

(a)           It is duly formed, validly existing and in good standing under the
Laws of its state of jurisdiction or formation, with power and authority to
carry on the business in which it is engaged and to perform its respective
obligations under this Agreement;

 

(b)           The execution and delivery of this Agreement by it have been duly
authorized and approved by all requisite corporate, limited liability company,
partnership or similar action;

 

(c)           It has all the requisite corporate, limited liability company,
partnership or similar power and authority to enter into this Agreement and
perform its obligations hereunder;

 

(d)           The execution and delivery of this Agreement does not, and
consummation of the transactions contemplated herein will not, violate any of
the provisions of organizational documents, any agreements pursuant to which it
or its property is bound or, to its knowledge, any Laws;

 

(e)           This Agreement is valid, binding and enforceable against it in
accordance with its terms subject to bankruptcy, moratorium, insolvency and
other Laws generally affecting creditors’ rights and general principles of
equity (whether applied in a proceeding in a court of law or equity); and

 

20

--------------------------------------------------------------------------------


 

(f)            It is qualified to do business in the State(s) in which the
Receipt Point(s) and Delivery Point are located.

 

ARTICLE XIX

MISCELLANEOUS

 

19.1         Entire Agreement.  This Agreement, together with the Processing
Agreement and each ITC, constitutes the entire agreement between the Parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous (oral or written) negotiations, proposals, agreements and
understandings.

 

19.2         Modifications.  No modifications of the terms and provisions of
this Agreement shall be or become effective except by the execution by each of
the Parties of a supplementary written agreement.

 

19.3         Waiver.  No waiver by either Party of any one or more defaults by
the other Party in performance of any provisions of this Agreement shall operate
or be construed as a waiver of any future default or defaults, whether of a like
or a different character.

 

19.4         No Third Party Beneficiaries.  This Agreement is for the sole and
exclusive benefit of the Parties hereto.  Except as expressly provided herein to
the contrary, nothing herein is intended to benefit any other Person not a Party
hereto, and no such Person shall have any legal or equitable right, remedy or
claim under this Agreement.

 

19.5         Assignment.  Except as otherwise set forth herein, this Agreement
is binding upon the successors or assigns of either Gatherer or Shipper. Neither
Party shall voluntarily or involuntarily, directly or indirectly, transfer or
otherwise alienate any or all of its rights, title or interests under this
Agreement to any other Person without the express prior written consent of the
other Party, which consent shall not be unreasonably delayed or withheld;
provided, however, that: (a) either Party may (without seeking the consent of
the other Party) transfer or otherwise alienate any of its rights, title or
interests under this Agreement in connection with (i) a transfer to an Affiliate
which remains an Affiliate and is deemed creditworthy by the other Party or will
provide Adequate Assurance of Performance to the other Party in accordance with
Article XIV if not, and (ii) the granting of a pledge, mortgage, hypothecation,
lien or other security interest and any transfer pursuant to or in settlement of
any terms of provisions of any agreement creating any such security interest;
and (b) Shipper may (without seeking the consent of Gatherer) partially assign
its rights, title and interests under this Agreement to another Person if the
assignee (i) is deemed creditworthy in the reasonable opinion of Gatherer or
will provide Adequate Assurance of Performance to Gatherer in accordance with
Article XIV if not and (ii) expressly assumes all obligations of Shipper under
this Agreement and the applicable ITC attributable to the partially assigned
rights, title and interests (including the applicable portion of the SRC,
volumetric commitment and deficiency payment obligation, if any).  Unless
otherwise agreed to in writing by the other Party, and except for transfers
pursuant to (a)(ii) above, both the transferor and the transferee shall be
jointly and severally responsible and primarily liable for the full and timely
performance of all covenants, agreements and other obligations, and the timely
payment and discharge of all liabilities, costs and other expenses arising
(directly or indirectly)

 

21

--------------------------------------------------------------------------------


 

pursuant to this Agreement.  Unless otherwise mutually agreed in writing,
intermediary transferees shall not be relieved of any obligations as a result of
a subsequent transfer to another Person.  Promptly upon transfer of all or any
portion of its rights, title and interests in and to this Agreement, the
transferor shall provide the other Party with a copy of such instrument.  Any
attempted transfer in violation of the terms of this Agreement of any rights,
title and interests arising under this Agreement shall constitute a Default and
be null and void and have no force or effect.

 

19.6         Confidentiality.  The Parties agree that all information and data
exchanged by them pursuant to or in connection with this Agreement shall be
maintained in strict and absolute confidence for the term of this Agreement and
one (1) year following its termination or cancellation except for disclosure
(a) pursuant to the sale, disposition or other transfer (directly or indirectly)
of a Party’s rights and interests in and to this Agreement, (b) to lenders,
accountants, consultants and other representatives of the disclosing Party, and
royalty, working and other interest owners, with a need to know such
information, (c) in conjunction with a merger, consolidation, share exchange or
other form of statutory reorganization involving a Party, (d) as required to
make disclosure in compliance with any Law or listing exchange rules or (e) to a
Party’s officers, directors and personnel, as necessary to carry out such
Party’s obligations under the Agreement.

 

19.7         Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED,
ENFORCED AND PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

19.8         Further Assurances.  Subject to the terms and conditions set forth
in this Agreement, each of the Parties agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or to cause to be done, all
things necessary, proper or advisable under Laws to consummate and make
effective the transactions contemplated by this Agreement.

 

19.9         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall be ineffective as to such
jurisdiction, to the extent of such invalidity or unenforceability, without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms and
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, each provision shall be
interpreted to be only as broad as is enforceable.

 

19.10       Terminology.  Unless the context clearly requires otherwise, all
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and vice versa.  Articles, sections and other titles or
headings are for convenience only, shall neither limit nor amplify the
provisions of the Agreement itself, and all references herein to articles,
sections or subdivisions thereof shall refer to the corresponding article,
section or subdivision thereof of this Agreement unless specific reference is
made to such articles, sections or subdivisions of another document or
instrument.

 

22

--------------------------------------------------------------------------------


 

19.11       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

19.12       Compliance with Laws.  This Agreement and the performance of the
obligations contemplated herein are and shall be subject to all Laws.  The
Parties shall act in accordance with each such Law.  To the extent consistent
with the terms and conditions of this Agreement, the Parties will reasonably
cooperate with respect to compliance with all governmental authorizations,
including obtaining and maintaining all necessary regulatory authorizations or
any reasonable exchange or provision of information, needed for filing or
reporting requirements.

 

19.13       Audit.  Each Party shall have the right to examine and audit, at its
own expense, at reasonable times during regular business hours and upon
reasonable notice, all books, records and charts of the other Party to the
extent necessary to verify the accuracy of any measurement and payment hereunder
or compliance with the terms of this Agreement (including the applicable ITC),
and the related statements, computations, allocations and procedures provided
for in the Agreement, for a period of two (2) years after the end of the
calendar year in which such measurement, payment, statement, computation,
allocation or procedure occurred; provided, however, that a formal audit of
accounts shall not be made more often than every twelve (12) months.  Any
inaccuracy will be promptly corrected when discovered, but in no event later
than six (6) months after such audit exceptions are received by the audited
Party; provided, however, that neither Party shall have the right to contest any
such measurement or payment, or the related statement, computation, allocation
or procedure, if the matter is not called to the attention of the other Party in
writing within two (2) years after (a) the date upon which such measurement was
conducted or such payment was made, or (b) the related statement, computation,
allocation or procedure containing the questioned inaccuracy was received by the
contesting Party.   Any of such items not contested with specificity in writing
within such time period shall conclusively be deemed to be accurate.

 

19.14  Agreement to Refrain from Certain Actions.  Each Party agrees that it
will not take any action or commence or participate in support of any proceeding
before any court or governmental authority seeking (a) to have the current
jurisdictional status of the Gathering System (non-jurisdictional gathering
subject to regulation by the Texas Railroad Commission, but not FERC) changed or
determined to be subject to the jurisdiction of any other governmental
authority, or (b) to challenge the lawfulness or reasonableness of, or otherwise
change, the Gathering Fee(s) and/or other fees set forth in Article III of this
Agreement or in the applicable ITC, or any other term or provision herein or in
the ITC.  Notwithstanding the foregoing, nothing herein will prevent either
Party from participating in proceedings or commenting on proposed changes in
Laws that are generic in nature.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective duly authorized representatives effective as of the
Effective Date.

 

“GATHERER”

 

“SHIPPER”

ETC TEXAS PIPELINE, LTD.

 

SM ENERGY COMPANY

By: LG PL, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/S/MACKIE MCCREA

 

By:

/S/ DAVE WHITCOMB

Printed Name:

Mackie McCrea

 

Printed Name:

Dave Whitcomb

Title:

President & COO

 

Title:

Vice President-Marketing

 

24

--------------------------------------------------------------------------------


 

INDIVIDUAL TRANSACTION CONFIRMATION

TO

GATHERING AND NATURAL GAS SERVICES AGREEMENT

BETWEEN SM ENERGY COMPANY AND

ETC TEXAS PIPELINE, LTD.

DATED APRIL 1, 2011

 

BASE AGREEMENT:  Gathering and Natural Gas Services Agreement dated April 1,
2011, Contract No. 11515-100, between Shipper and Gatherer identified below.

 

INDIVIDUAL TRANSACTION NUMBER: 11515-101

 

SHIPPER:  SM ENERGY COMPANY

 

GATHERER:  ETC TEXAS PIPELINE, LTD.

 

This Individual Transaction Confirmation (this “ITC”) constitutes part of the
terms and provisions of the Base Agreement (collectively, the “Agreement”).  All
capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Base Agreement.

 

TYPE OF SERVICE:  Firm up to Shipper’s Reserved Capacity (“SRC”); Interruptible
for volumes greater than the SRC.

 

CONSTRUCTION OF GATHERING SYSTEM:  Gatherer has constructed or shall construct
pipeline facilities from the Briscoe and Galvan Receipt Point(s) (defined below)
to an interconnect with a new pipeline (the “Rich Eagleford Mainline” or “REM”)
at least 24 inches in diameter which Gatherer shall construct from a point in
Dimmit County, Texas, to connect to the inlet of a new gas processing plant
Gatherer shall build in Jackson County, Texas (the “Jackson Plant”).  Such
upstream pipeline facilities, REM, the Briscoe and Galvan Receipt Point(s), and
the Jackson Plant are collectively referred to herein as the “Facilities”).  The
approximate location of the Facilities is depicted on Exhibit A attached hereto
and made a part hereof.

 

PROJECT TIMING:  The Facilities shall be completed, ready to receive Gas under
the Agreement and that certain Gas Processing Agreement between Gatherer and
Shipper of even date herewith (the “Processing Agreement”), and placed in
commercial service on or before July 1, 2013.  Neither Party shall have any
obligation to deliver or receive Gas hereunder until such time as the Facilities
are completed, ready to receive Gas under the Agreement and the Processing
Agreement, and placed in commercial service (the “In-Service Date”).  Until the
In-Service Date, Gatherer shall keep Shipper reasonably informed as to the
status of acquisition and construction of the Facilities (including
rights-of-way) and progress towards completion, and such information shall
include at least quarterly written updates through July 1, 2012, and monthly
written updates thereafter, as to such status and completion of milestones. 
Gatherer shall give Shipper written notice when the In-Service Date occurs.  If
the In-Service Date does not occur on or before September 1, 2013, for any
reason (including Force Majeure), Shipper shall have the right to terminate, by
written notice to Gatherer delivered on or before October 1, 2013, the Agreement
and the Processing Agreement, without any liability or obligation to Gatherer.

 

1

--------------------------------------------------------------------------------


 

SRC:

 

Period

 

Shipper’s Reserved Capacity

In-Service Date - June 30, 2013

 

Interruptible Service

July 1, 2013 – June 30, 2014

 

[*****] MMBtu per Day

July 1, 2014 - June 30, 2015

 

[*****] MMBtu per Day

July 1, 2015 – June 30, 2023

 

240,000 MMBtu per Day

 

Subject to any commitments existing as of the Effective Date (including any
minimum delivery commitments), Shipper shall, during the period July 1, 2013
through December 31, 2015, deliver all Gas on Shipper’s gathering systems
capable of delivering gas to the Receipt Point(s) (without re-configuring or
adding additional facilities) to the Receipt Point(s) for gathering services
hereunder, up to the SRC.

 

VOLUMETRIC COMMITMENT:  Beginning July 1, 2013, if during any semi-annual period
beginning July 1 or January 1, for any reason (including Force Majeure), Shipper
delivers to the Receipt Point(s) for gathering under this ITC an average daily
quantity of Gas less than the stated MMBtu per Day set forth below during the
applicable period (the “Minimum Daily Quantity” or “MDQ”), then Shipper shall
pay Gatherer an amount equal to the product of (a) the difference between
(i) the product of the number of Days in such semi-annual period multiplied by
the Minimum Daily Quantity (the “Minimum Semi-Annual Quantity”) and (ii) the sum
of the actual quantity of Gas delivered to the Receipt Point(s) for gathering
under this ITC during such semi-annual period, multiplied by (b) $[*****] per
MMBtu (the “Deficiency Fee”).

 

Period

 

MDQ

July 1, 2013 through June 30, 2014

 

[*****] MMBtu per Day

July 1, 2014 through June 30, 2015

 

[*****] MMBtu per Day

July 1, 2015 through June 30, 2023

 

[*****] MMBtu per Day

 

Such payment shall be calculated following the end of each such semi-annual
period and shall be due within thirty (30) Days following invoice by Gatherer. 
Any quantities of Gas delivered and/or credited under this ITC during a
semi-annual period in excess of the Minimum Semi-Annual Quantity for such
semi-annual period will be credited against the Minimum Semi-Annual Quantity for
the succeeding semi-annual period(s).  In addition, any quantities of Gas
delivered under this ITC prior to July 1, 2013, will be credited against the
Minimum Semi-Annual Quantity for the semi-annual period commencing July 1, 2013.

 

If the In-Service Date does not occur on or before July 1, 2013, for any reason
(including Force Majeure) and Shipper is ready to deliver Gas to the Receipt
Point(s), then Shipper shall receive (y) a credit against the applicable Minimum
Semi-Annual Quantity equal to the product of the applicable SRC multiplied by
the number of Days the In-Service Date is late beyond July 1, 2013, and (z) free
services under the Agreement (i.e., no obligation to pay any Gathering Fee(s)),
up to the MDQ each Day, for a period of Days equal to the number of Days beyond
July 1, 2013, that the In-Service Date is delayed.

 

2

--------------------------------------------------------------------------------


 

In determining whether any Minimum Semi-Annual Quantity has been met, Shipper
shall receive a one (1) MMBtu credit against such Minimum Semi-Annual Quantity
for each one (1) MMBtu of Gas which Shipper was ready and able to deliver
hereunder in accordance with the Agreement during the applicable semi-annual
period (as determined by reference to the weighted average daily quantity of
such deliveries (in MMBtu) during the five (5) Days immediately preceding
Gatherer’s failure to receive such gas; provided that if the SRC changes during
such five-Day period, the determination shall be made by reference to the
weighted average daily quantity of such deliveries (in MMBtu) during the number
of Days after such change) but which Gatherer failed to receive for any reason
(including Force Majeure); provided, however, such credit shall not exceed for
any Day a quantity of Gas equal to the SRC less the quantity of Gas (in MMBtus)
which was delivered hereunder during such Day.

 

Beginning June 30, 2015, if the average daily quantity of Gas delivered by
Shipper to the Receipt Point(s) for gathering hereunder during any semi-annual
period thereafter (including the quantities of Gas, if any, credited hereunder
due to Gatherer’s failure to receive Gas for any reason (including due to Force
Majeure declared by Gatherer) during such semi-annual period) (the “ADQ”) is
less than the applicable SRC, then Gatherer, may upon thirty (30) Days’ prior
written notice to Shipper, reduce such SRC to the greater of (a) such ADQ or
(b) the simple average of such SRC and the applicable MDQ; provided, however,
Shipper may elect to avoid such reduction if, within such thirty (30) Day notice
period, Shipper provides Gatherer with written notice that Shipper has elected
to avoid such reduction by increasing such MDQ, on a prospective basis, to such
simple average.

 

TERM:  This ITC is effective on the date of execution of this ITC and shall
continue for a primary term ending ten (10) years from July 1, 2013 (the
“Primary Term”), and shall thereafter continue in effect from year to year,
until terminated by Shipper or Gatherer giving the other Party written notice at
least one hundred twenty (120) Days prior to the end of the Primary Term or any
annual term thereafter.

 

RECEIPT POINT(S):  Gatherer shall install a tap, measurement facilities, and
piping capable of receiving up to 140,000 MMBtu per Day at each of (1) an
interconnect with Shipper’s gathering system and Gatherer’s Las Bonitas Pipeline
(the “Briscoe Receipt Point”) located at Latitude 28° 10.863’N; Longitude 99°
52.368’W, and (2) an interconnect with Shipper’s gathering system and Gatherer’s
Dos Hermanas Pipeline (the “Galvan Receipt Point”) located at Latitude 28°
3.870’N; Longitude 99° 36.420’W, each in Webb County Texas Shipper shall provide
Gatherer a site suitable for Gatherer’s facilities at the Galvan Receipt
Point.   In addition, Gatherer shall install, at its sole cost and expense, a
tap for an additional Receipt Point(s) at a mutually agreeable location when
requested by Shipper on the then-existing Las Bonitas 24-inch or REM 30-inch
pipelines, in which event Shipper will be responsible for installing, at its
sole cost and expense, such lines and other facilities as are necessary to
connect Shipper’s gathering system to such additional Receipt Point(s). 
Gatherer shall install chromatographs and electronic flow measurement with
telemetry at each of the Receipt Point(s), and Shipper shall reimburse Gatherer
for the cost of installing all facilities upstream of the tap at such third
Receipt Point.  All facilities located downstream of the inlet flange of the
measurement facilities at each Receipt Point shall be owned, operated and
maintained by Gatherer.  The maximum allowable operating pressure at the Briscoe
and Galvan Receipt Point(s) shall be 1300 psig and 1238 psig, respectively, and
the operating pressure at the Briscoe and Galvan Receipt Point(s) shall not
exceed 1200 psig.

 

3

--------------------------------------------------------------------------------


 

RECEIPT POINT(S) SETTLEMENT:  Pursuant to the Processing Agreement, Shipper
shall receive (and sell to Gatherer) 100% of the Plant Products attributable to
Producer’s Gas and 100% of the Residue Gas (as such terms are defined in the
Processing Agreement) as determined pursuant to the Processing Agreement.

 

DELIVERY POINT:  The Delivery Point as defined in the Processing Agreement.

 

CONDENSATE:  Gatherer shall pig the Facilities upstream of the Plant as it deems
necessary and shall retain all Condensate that is collected as a liquid in the
Facilities downstream of the Receipt Point(s) and upstream of the Plant.  Title
in such Condensate shall vest in Gatherer at the point(s) at which it is
collected or extracted from such Facilities.

 

GATHERING FEES:  $[*****] per Receipt Point(s) MMBtu for all quantities up to
the SRC (the “Firm Gathering Fee”).

 

$[*****] per Receipt Point(s) MMBtu for all quantities greater than the SRC (the
“Interruptible Gathering Fee”).

 

However, at the time the total quantity of Gas delivered to the Receipt
Point(s) for gathering under this ITC equals [*****] MMBtu, such Gathering
Fee(s) shall each be reduced by $[*****] per MMBtu for all quantities of Gas
delivered to the Receipt Point(s) hereunder in excess of such total quantity. 
In such event, subject to any commitments existing as of the Effective Date
(including any minimum delivery commitments), Shipper shall, during the
remaining Primary Term of this ITC, deliver all Gas on Shipper’s gathering
systems capable of delivering gas to the Receipt Point(s) (without
re-configuring or adding additional facilities) to the Receipt Point(s) for
gathering services hereunder, up to the SRC.

 

FEE ESCALATION: Beginning with the first Day of the second Contract Year, and
annually thereafter (the “Escalation Date”), [*****] percent ([*****]%) of the
Gathering Fees and [*****] percent ([*****]%) of the Deficiency Fee shall be
increased by a percentage equal to the percentage of increase change between:

 

(a)          the seasonally unadjusted Consumer Price Index for All Urban
Consumers (all items), U.S. city Average (1982-84 = 100), as published by the
U.S. Department of Labor, Bureau of Labor Statistics (“CPI-U”) for the month of
December of the second year prior to the Escalation Date; and

(b)         the seasonally unadjusted CPI-U for the month of
December immediately preceding the Escalation Date (the “CPI Adjustment”);
provided, however, no such annual percentage increase shall exceed [*****]
percent ([*****]%).

 

For example, the CPI-U published for December 2000 was 174.0 and the CPI-U
published for December 2001 was 176.7, resulting in a percentage change of
[*****]% as of January 1, 2002.

 

FL&U:  Shipper’s pro rata share of actual FL&U (including electricity cost) on
the Gathering System; provided however, FL&U shall not exceed [*****] percent
([*****]%) of the MMBtu

 

4

--------------------------------------------------------------------------------


 

delivered to the Receipt Point(s) hereunder.  For the avoidance of doubt, FL&U
under this ITC does not include PTR.

 

GAS QUALITY:  The Gas delivered by Shipper at each Receipt Point shall have a
Gross Heating Value of not less than one thousand one hundred (1,100) Btu’s per
cubic foot and shall contain no less than [*****] gallons per Mcf of natural gas
liquids (“GPM”).  If the GPM of the Gas delivered by Shipper at the Receipt
Point(s) is less than [*****] GPM (calculated on a weighted average basis at all
Receipt Point(s) in the aggregate), then for the period of such deliveries, the
Gathering Fees shall increase in accordance with the following formula:

 

Increased Fee = Fee x [1 + ([*****] GPM – actual GPM)/ [*****] GPM]

 

OTHER:

 

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed in multiple originals effective and operative as of the date first
hereinabove written.

 

 

“GATHERER”

 

“SHIPPER”

ETC TEXAS PIPELINE, LTD.

 

SM ENERGY COMPANY

By: LG PL, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/MACKIE MCCREA

 

By:

/S/ DAVE WHITCOMB

Printed Name:

Mackie McCrea

 

Printed Name:

Dave Whitcomb

Title:

President & COO

 

Title:

Vice President-Marketing

 

5

--------------------------------------------------------------------------------